Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/19/2020.

Election/Restrictions
	Applicant has elected in the Reply filed on 12/19/2020 the following species: 
	A.  the charged amino acid residue is Aspartic acid (claims 55 and 61)
	B.  the site directed mutagenesis is PCR mutagenesis (claim 56)
	C.  the evolving step is codon substitution (claim 60)
	D.  the condition is pH (claim 67)
	E.  the value of the first condition is a normal physiological condition that is within a normal range of the physiological condition at a site of administration of the conditionally active polypeptide to a subject (claim 71)
	F.  A single specific species selection of "the value of the second condition is a value of an aberrant condition that deviates from the normal range of the physiological condition at the site of action of the conditionally active polypeptide (claim 71)
	G.  the assay media is bicarbonate (claim 74)
	H.  the parent polypeptide is a full length antibody
	I.  the expression step employs a eukaryotic cell production host (claim 80)
	J.  the method without the steps using selecting the conditionally active polypeptide based on a property selected from affinity, expression level, and humanization (claim 79)

Because applicant did not distinctly and specifically point out the supposed errors in the species election requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The Election Requirements are thus deemed proper and are made FINAL.
Claims 55-56, 58-62, 64, 66-75 and 79-82 are pending.
Claims 58, 62, 64 and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/19/2020.
Claims 55-56, 59-61, 66-75 and 80-82 are under examination in this Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 55-56, 59-61, 66-75 and 80-82 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.  Claims 55-56, 59-61, 66-75 and 80-82 depend directly or indirectly from claim 55.  
The claim 55 limitations directed to an abstract idea are iii. selecting the conditionally active polypeptide from the mutant polypeptides which exhibits a decrease in activity in a first assay at a first value of a condition compared to the same activity in a second assay at a second value of the same condition, and the charged amino acid residues are Aspartic acid.  This step of selecting is a mental processes.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim recites additional elements that consist of well understood, routine, conventional activity already engaged in by the scientific community.
The claim 1 limitations directed to well understood, routine, conventional activity already engaged in by the scientific community are a method of preparing a conditionally active polypeptide from a parent polypeptide, said method comprising steps of: i. evolving a DNA encoding the parent polypeptide to increase the net charge of the parent polypeptide using one or more techniques selected from increasing a total number of codons of charged amino acid residues in the DNA, decreasing a total number of codons of uncharged amino acid residues in the DNA and a combination thereof, to create mutant DNAs; ii. expressing the mutant DNAs to obtain mutant polypeptides.  
Lenz (05/03/2012) US Patent Application Publication 2012/0108445 A1 (hereinafter referred to as "Lenz") teaches a method of preparing a conditionally active polypeptide from a parent polypeptide, said method comprising steps of: i. evolving a DNA encoding the parent polypeptide to increase the net charge of the parent polypeptide using one or more techniques selected from increasing a total number of codons of charged amino acid residues in the DNA, decreasing a total number of codons of uncharged amino acid residues in the DNA and a combination thereof, to create mutant DNAs; ii. expressing the mutant DNAs to obtain mutant polypeptides (see [0004] to [0017], [0070] to [0161] and examples 2-3 and 6-9).





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 55-56, 59-61, 66-75 and 80-82 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenz (05/03/2012) US Patent Application Publication 2012/0108445 A1 (hereinafter referred to as "Lenz").
	With regards to claims 55-56, 59-61, 66-75 and 80-82, Lenz teaches:
	a) as in claims 55-56, 59-61, 66-75 and 80-82, a method of preparing a conditionally active polypeptide from a parent polypeptide, said method comprising steps of: i. evolving a DNA encoding the parent polypeptide to increase the net charge of the parent polypeptide using one or more techniques selected from increasing a total number of codons of charged amino acid residues in the DNA, decreasing a total number of codons of uncharged amino acid residues in the DNA and a combination thereof, to create mutant DNAs; ii. expressing the mutant DNAs to obtain mutant polypeptides; and iii. selecting the conditionally active polypeptide from the mutant polypeptides which exhibits a decrease in activity in a first assay at a first value of a condition compared to the same activity in a second assay at a second value of the same condition, and the charged amino acid residues are Aspartic acid; wherein the evolving step employs PCR mutagenesis; wherein the evolving step comprising codon substitution; wherein the charged amino acid residues are Aspartic acid; wherein the conditionally active polypeptide is reversibly inactivated under the first value of the condition; wherein the condition is pH; wherein the first and second assays are performed in assay solutions comprising a protein found in blood; wherein the blood protein is albumin; wherein the first and second assays are performed in assay solutions in the absence of serum; wherein the value of the first condition is a value of a normal physiological condition that is within a normal range of the physiological condition at a site of administration of the conditionally active polypeptide to a subject, and the value of the second condition is a value of an aberrant condition that deviates from the normal range of the physiological condition at the tissue or organ at the site of action of the conditionally active polypeptide; wherein the condition is pH and the first and second assays are performed in assay media including at least one species having a molecular weight of less than 900 a.m.u. and a pKa up to 3 units away from the first value of pH; wherein the condition is pH and the first and second assays are performed in assay media including at least one species having a molecular weight of less than 900 a.m.u. and a pKa between the second value of pH and the first value of pH; wherein the first and second assays are performed in assay media including bicarbonate; wherein the parent polypeptide is an antibody and the activity is a binding activity to an antigen; wherein the expression step employs a eukaryotic cell production host; wherein expression step is performed in the eukaryotic cell production host and the selected conditionally active polypeptide is expressed in the same eukaryotic cell production host; wherein the charged amino acid residues are Aspartic acid (see [0004] to [0017], [0070] to [0161] and examples 2-3 and 6-9).
	Thus, Lenz anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 55-56, 59-61, 66-75 and 80-82 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 10-13, 16-19, 22-23, 27-31 and 42-43 of copending Application Number 15546883.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 55 is drawn to a method of preparing a conditionally active polypeptide from a parent polypeptide, said method comprising steps of: i. evolving a DNA encoding the parent polypeptide to increase the net charge of the parent polypeptide using one or more techniques selected from increasing a total number of codons of charged amino acid residues in the DNA, decreasing a total number of codons of uncharged amino acid residues in the DNA and a combination thereof, to create mutant DNAs; ii. expressing the mutant DNAs to obtain mutant polypeptides; and iii. selecting the conditionally active polypeptide from the mutant polypeptides which exhibits a decrease in activity in a first assay at a first value of a condition compared to the same activity in a second assay at a second value of the same condition, and the charged amino acid residues are selected from Aspartic acid, Glutamic acid, Arginine, Lysine, and Histidine and claim 10 in copending Application Number 15546883 is drawn to a method of preparing a conditionally active biologic protein, wherein the conditionally active biologic protein is a protein which exhibits both: (a) a decrease in activity in an assay at a normal physiological condition compared to a template polypeptide, and (b) an increase in activity in the assay under an aberrant condition compared to the template polypeptide, the method comprising steps of: i. selecting the template polypeptide from a wild-type biologic protein, a mutant protein or a fragment of a mutant protein with a desired property; ii. evolving a DNA which encodes the template polypeptide using one or more evolutionary techniques to create mutant DNAs; iii. expressing the mutant DNAs to obtain mutant proteins at least one of which exhibits both (a) a decrease in activity in the assay at the normal physiological condition compared to the template polypeptide, and (b) an increase in activity in the assay under the aberrant condition compared to the template polypeptide; and iv. selecting the conditionally active biologic protein from the mutant proteins that exhibits both (a) a decrease in activity in the assay at the normal physiological condition compared to the template polypeptide, and (b) an increase in activity in the assay under the aberrant condition compared to the template polypeptide, wherein the assay under the normal physiological condition and the assay under the aberrant condition are performed in assay solutions containing at least one component selected from an inorganic compound, an ion and an organic molecule.
Therefore, the present claims are obvious in view of the claims of the copending Application Number 15546883.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 55-56, 59-61, 66-75 and 80-82 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 40 and 51-70 of copending Application Number 15773122.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 55 is drawn to a method of preparing a conditionally active polypeptide from a parent polypeptide, said method comprising steps of: i. evolving a DNA encoding the parent polypeptide to increase the net charge of the parent polypeptide using one or more techniques selected from increasing a total number of codons of charged amino acid residues in the DNA, decreasing a total number of codons of uncharged amino acid residues in the DNA and a combination thereof, to create mutant DNAs; ii. expressing the mutant DNAs to obtain mutant polypeptides; and iii. selecting the conditionally active polypeptide from the mutant polypeptides which exhibits a decrease in activity in a first assay at a first value of a condition compared to the same activity in a second assay at a second value of the same condition, and the charged amino acid residues are selected from Aspartic acid, Glutamic acid, Arginine, Lysine, and Histidine and claim 40 in copending Application Number 15773122 is drawn to a method of producing a conditionally active polypeptide from a parent polypeptide, comprising steps of: (i) evolving the parent polypeptide by mutating at least one amino acid to produce one or more mutant polypeptides; (ii) subjecting the one or more mutant polypeptides to a first assay for an activity of the one or more mutant polypeptides under a first condition in a presence of a molecule or ion with a molecular weight of less than 100 a.m.u. and a second assay for the activity of the one or more mutant polypeptides under a second condition and also in the presence of the molecule or ion; (iii) obtaining one or more conditionally active polypeptides by selecting mutant polypeptides that have a ratio of the activity in the first assay to the activity in the second assay of at least 3.0.
Therefore, the present claims are obvious in view of the claims of the copending Application Number 15773122.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639